Citation Nr: 9917810	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-34 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a seizure disorder, 
claimed as dizziness and blackouts.

2. Entitlement to service connection for cardiovascular 
disease, claimed as residuals of a stroke.

3. Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and M.L.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
March 1966. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denying the benefits sought.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

The veteran's original claim reflects service connection for 
a seizure disorder, claimed as dizziness, migraine headaches, 
and blackouts.  On review of the claims file and the travel 
Board hearing transcript, it appears that the manifestations 
of the migraine headaches being a predominant feature, are 
separate and distinct from those of the alleged seizure 
disorder.  Transcript, hereinafter T., at 12; see generally, 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Since the 
issue of migraine headaches was subsumed in the claim for a 
seizure disorder, it has been developed by the RO and is 
properly in appellate status.  Therefore, the Board will 
address entitlement to service connection of migraine 
headaches as a separate issue in this decision as listed on 
the title page of the decision.



FINDINGS OF FACT

1. There is no competent medical evidence that the veteran's 
seizure disorder, claimed as dizziness and blackouts are 
related to his period of military service.  

2. There is no competent medical evidence that the veteran's 
cardiovascular disease, claimed as residuals of a stroke, 
are related to his period of military service.

3. There is no competent medical evidence that the veteran's 
migraine headaches are related to his period of military 
service. 


CONCLUSION OF LAW

The claims of entitlement to service connection for a seizure 
disorder, cardiovascular disease, and migraine headaches are 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(a) (1998).  

A service connection claim is "well-grounded" if there is: 
1) a medical diagnosis of a current disability; 2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 3) 
medical evidence of a causal nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Moreau v. Brown, 9 Vet. App. 
389, 393 (1996).  Where the determinative issue involves a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A veteran may present a well-grounded claim by demonstrating 
chronicity of disease and continuity of symptomatology.  
38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 
488 (1997).  If the veteran is unable to apply the chronicity 
provision, the claim may be well-grounded if the disability 
or condition is observed during service or any applicable 
presumptive period with continuity of symptomatology 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  38 C.F.R. §§ 
3.303(d), 3.307 (1998); Savage, supra.

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  38 U.S.C.A. 
§ 5107.  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

Service medical records for the period of November 1961 to 
March 1966 reflect that the vascular system, sinuses, and 
neurologic system were evaluated as normal on enlistment.  In 
the report of medical history on enlistment, the veteran 
denied having or ever having had epilepsy, loss of memory or 
amnesia, dizziness or fainting spells, or sinusitis.  Medical 
record entries dated in October 1964 reflect that the veteran 
was evaluated at a civilian hospital, that a private 
physician suggested a neurological work-up, that the veteran 
was at home walking from one room to the other and hit his 
head against a wall, and that the veteran complained of dizzy 
spells and a syncopal episode.  The veteran reported a 
similar episode occurred a year earlier.  The veteran 
reported having frequent bi-temporal throbbing headaches [  ] 
relieved by aspirin.  An October 1964 entry reflects no 
history of serious injury.  The veteran reported that the 
unconscious periods are a few seconds to one minute [in 
duration].  He reported that he starts jerking before the 
syncope which is always preceded by a dizzy spell.  He was 
medicated with Librium.  The diagnostic impressions included 
"?" malingering, orthostatic hypotension, and rule out 
brain tumor.  An EEG conducted in October 1964 was normal.  A 
November 1965 entry reflects that the veteran struck his head 
on the catwalk knocking him unconscious.  He had a severe 
headache.  There was no nausea or vomiting.  The medical 
examination by the medical officer revealed no neurological 
damage.  He was medicated with Darvon.  On separation in 
March 1966, the vascular system, sinuses, and neurologic 
system were evaluated as normal.

Briefly, private treatment records from Woodruff Community 
Hospital dated for the period of September 1971 to February 
1980 reflect treatment and diagnoses of: severe headaches, 
syncope, etiology "?", rule out CNS lesion, rule out 
cardiopulmonary pathology, and sinusitis in September 1971.  
Specifically, the veteran complained of sudden onset of 
headache, dizziness, fainting with associated nosebleed.  He 
reported that this was the first episode of such.  The review 
of systems reflects chronic sinusitis and severe headaches.  
The September 1971 EEG, skull and sinus series were within 
normal limits.  The EEG report reflects "[b]lackout spells 
for [the] past 12 years.  On admission in February 1980 for 
an unrelated condition, the veteran reported frequent 
headaches of late with "migraine" that had been related in 
the past with nausea and vomiting.  

In pertinent part, private medical records from Riverside 
Medical Clinic dated for the period of July 1984 to November 
1986 reflect treatment and diagnoses of: coughing, sinus 
headache and earaches (October 1984); headaches after 20 
minutes of reading, astigmatism with presbyopia (April 1985); 
and sinusitis and pharyngitis (October 1986).  

In relevant part, private medical records from the Mullikin 
Medical Center dated for the period of January 1992 to July 
1993 reflect treatment and diagnoses of: dizziness and 
sinusitis in November 1992 and vertigo, rule out [. . . ] 
carotid insufficiency in December 1992.  

An April 1996 history and physical dictated by Dr. Waider at 
Long Beach Memorial Hospital reflects that the veteran had an 
unremarkable carotid study for complaints of dizziness.  The 
emergency room record reflects that the veteran had some 
residual difficulty secondary to a stroke in February 1996.  
A CAT scan of the head reflects findings compatible with a 1 
centimeter infarct in the right hippocampus; otherwise, a 
normal examination.  

In relevant part, private treatment records from Dr. Comer 
dated for the period of April 1996 to September 1996 reflect 
treatment and diagnoses of: history of CVA, transient 
ischemic attack with loss of vision in both eyes (April 1996 
and May 1996); complaints of marked decrease in memory and 
tasking, coronary artery disease, hypertension, status post 
CVA (July 1996); occasional headaches, coronary artery 
disease, status post CVA (August 1996); frontal headaches for 
3 days with left arm numbness, acutely dizzy with blurred 
vision, heart throbbing, dizzy and short of breath whenever 
he bent over (September 1996).  

In a November 1997 letter, Dr. Woerz reported that he treated 
the veteran for recurrent migraine headaches from 1969 to 
1980.  He reported that the veteran also complained that he 
experienced dizziness and blackouts approximately 3-4 times, 
but they apparently were not associated with his headaches.  
Dr. Woerz reported that the veteran was admitted to Woodruff 
Community Hospital in September 1971 for syncope, etiology 
undetermined, and abdominal pain, probably gastritis or 
associated with the migraine headache.  The hospital course 
was uneventful.  The migraine headaches and abdominal 
discomfort were treated symptomatically with Darvon and 
antacids as necessary.  The diagnoses were (1) chronic 
migraines by history, (2) abdominal pain, and probably 
gastritis, possibly associated with the migraine headaches, 
(3) syncope, etiology undetermined, one episode only.  

In his VA Form 9 dated in November 1997, the veteran asserts 
that migraines and dizzy spells recurred in October/November 
1966.  Dr. Brown diagnosed it as a sinus condition.  Surgery 
was performed on his sinuses with cartilage and bone being 
removed.  The veteran asserted that the medical records were 
too old to obtain.  In the summer of 1967, he went to Dr. 
Woerz for dizzy spells and migraine headaches which have 
continued.  In September 1971, he was admitted to Woodruff 
Community Hospital for migraines and blackouts.  He does not 
have the HMO treatment records for the period of 1979 to 
1994.  The veteran mentioned to Dr. Waider in January 1996 
that he had a dizzy spell and blacked out.  The doctor 
informed him it was a small stroke and referred him to Dr. 
Comer.  A CAT scan was performed which confirmed a mild 
stroke.  The veteran added that he has submitted all the 
evidence he has and that "[he would] not be able to come up 
with anything else" to support his claims.  

Testimony from the April 1999 travel Board hearing reflects 
that the veteran experienced dizziness, passing out, and 
headaches on active duty.  Transcript, hereinafter T., at 2.  
The first time he blacked out in-service was prior to going 
overseas and he had migraine headaches.  T. at 5.  He was 
evaluated at Fort Hueneme [sic] hospital and told to report 
to Miramar, which he did.  T. at 5.  He believes he had an 
EEG and it did not show a blocked artery.  T. at 5.  He would 
lose his vision in-service.  T. at 4.  He would not 
completely blackout after separating from service.  T. at 4.  
He would not be able to see 10 feet ahead.  T. at 4.  His 
vision was blurry and it lasted only a few seconds.  T. at 4.  
He experienced migraine headaches after he was discharged.  
T. at 3.  He medicated with aspirin.  T. at 3.  He did not 
seek medical attention until August or September 1966.  T. at 
3.  At that time, he was referred to an ear, nose, and throat 
specialist.  T. at 3.  He was informed that his sinuses 
caused his migraine headaches and he underwent sinus surgery.  
T. at 3.  The surgery did not cure the problem.  T. at 3.  He 
was unable to secure the medical records for the sinus 
surgery - he was unable to locate the doctor or remember his 
name.  T. at 10.  He saw Dr. Woerz right after service.  T. 
at 3.  Dr. Woerz hospitalized him at Woodruff [sic] Community 
Hospital on several occasions and conducted the same tests, 
such as EEG, that the Navy performed when the veteran blacked 
out.  T. at 3-5.  He sustained a minor stroke coincident with 
his first cardiovascular surgery and another soon thereafter.  
T. at 4.  A cardiologist informed him in 1995 that he had had 
a previous stroke.  T. at 5.  The veteran testified that once 
his blood was thinned, his headaches resolved.  T. at 4.  He 
has not had a headache in 3 years.  T. at 4.  He believes 
that if the military had had the technology to diagnose the 
stroke in-service, his blood would have been thinned, and he 
would not have had any more strokes or heart problems.  T. at 
4.  He has never been diagnosed with seizures or epilepsy.  
T. at 8.  He has not experienced any dizziness, migraine 
headaches, or blackouts since the complaints were diagnosed 
as a stroke and he has been medicated with blood thinners.  
T. at 8.  The veteran testified that the strokes damaged some 
of his memory.  T. at 8.  The veteran contends that the 
migraine headaches experienced during service have continued 
to the present date and that the dizziness and blackouts were 
associated with the migraine headaches.  T. at 11.

The veteran's wife testified that he was disoriented after 
the first blackout described above.  T. at 6.  He had 
migraines when he came home from overseas.  T. at 7.  His 
migraine headaches are accompanied by vomiting.  T. at 7.  He 
was told that his headaches were caused by his sinuses; 
surgery was performed.  T. at 7.  She believes the surgery 
made the headaches worse.  T. at 7.  He has a very bad 
headache at least every 3 to 4 months.  T. at 7.  He still 
has mini-strokes.  T. at 8.  Testimony of the veteran's 
mother in law reflects that the veteran has had migraine 
headaches since service and that she was the party that took 
him to the hospital following the first blackout in-service.  
T. at 13.  

At the outset, the Board acknowledges the testimony of the 
veteran and his witnesses.  It is cognizant of the veteran's 
personal opinion that the stroke, dizzy spells, blackouts, 
and migraine headaches are related to service.  It is 
accepted that lay persons are qualified to relate features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995).  
However, lay persons are not qualified to proffer medical 
opinions or diagnoses to establish a plausible, well-grounded 
claim.  Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
lay statements are not competent to well-ground the veteran's 
claims.  

The Board acknowledges that the veteran did not seek medical 
attention for his headaches immediately after service.  In 
that respect, dizzy spells were addressed in 1964 only and 
the EEG in 1964 was normal.  One documented incident of 
dizziness in 1964 does not establish continuity of 
symptomatology between the dizziness experienced in 1971.  
Likewise, the service medical records mention one incident of 
headaches that occurred after the veteran hit his head on a 
catwalk in 1965.  The separation examination in 1966 was 
silent as to a neurological or a vascular disorder.  

The first documented evidence of medical treatment following 
service occurred in 1969.  Dr. Woerz reported chronic 
migraine headaches by history, blackouts, and dizziness.  A 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406(1995).  Therefore, the veteran's statements to 
his physician are not competent to establish the required 
nexus to service to well-ground his claims.  After a complete 
review of the record, there is no competent medical evidence 
which relates the post service migraine headaches, dizziness, 
syncope, or stroke to service.  As a matter of fact, the 
veteran testified at the April 1999 hearing that he had not 
been diagnosed with a seizure disorder or epilepsy.  T. at 8.  

Without a current disability that is related to service, the 
veteran has not presented a plausible claim.  Epps and 
Grottveit, both supra.  As there is no competent medical 
evidence which relates the residuals of a stroke, or a 
seizure disorder, or migraine headaches to his period of 
service, the claims of service connection for a seizure 
disorder, claimed as dizzy spells and blackouts, or migraine 
headaches, or residuals of a stroke are not well-grounded.  
Therefore, the claims not well-grounded, must be denied.  Id. 

As the veteran has not met his initial burden of submitting 
plausible claims, the benefit of the doubt provision is not 
for application.  38 U.S.C.A. § 5107.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for the claims 
of service connection for a seizure disorder, a 
cardiovascular disorder, and migraine headaches.  Graves v. 
Brown, 8 Vet. App. 522, 524 (1996); Robinette, 8 Vet. App. 69 
(1995).  


ORDER

Service connection for a seizure disorder, cardiovascular 
disease, and migraine headaches is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

